DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US 20180061015 A1) in view of Hoang et al. (US 7711044 B1).
	Regarding claims 1, 11 and 12, GUO discloses a filtering device (Fig. 3), a method and a computer executable program for practicing the method, comprising: 
a processer (para. 0036: the inter-frame difference calculating unit reads on “a processor”) 
configured to acquire an input value (inherent to the current frame of the video received by the “inter-frame difference calculating unit” in Fig. 3) that is repeatedly input (para. 0021, 0035-0038); and the processor further configured as a filter to obtain an output value by filtering for reduction of noise included in the input value (see discussions about the “temporal filtering unit” in Fig. 3), wherein when a difference (inversely proportional to the noise correlation r) between a current input value acquired by the 
	GUO does not mention explicitly: the input value being a magnitude value based on a measurement of a condition of a workpiece arranged in proximity to the filtering device; and the processor is further configured to determine the condition of the workpiece based on the new output value.  
	Hoang discloses a filtering device (e.g., combination of 100, 204 and 206, etc. in Fig. 1), a method and a computer executable program for practicing the method , comprising: a processor (e.g., combination of 204 and 220 in Fig. 1; see col. 4, lines 19-24) configured to acquire an input value that is repeatedly input (col. 8, lines 31-41), wherein the input value (e.g., noise level, see col. 3, lines 13-18; col. 9, lines 7-16) being a magnitude value based on a measurement of a condition (e.g., noise level, image quality, etc.) of a workpiece (e.g., a video camera, digital video recorders) arranged in proximity to the filtering device (col. 3, lines 54-57; col. 4, lines 8-11; col. 7, lines 62-65; col. 8, line 61 – col. 9, line 16); wherein the processor is configured as a filter to obtain an output value (e.g., the G matrix, see Fig. 6) by filtering for reduction of noise included in the input value (col. 3, lines 13-29); and the processor is further configured to determine the condition (e.g., image quality) of the workpiece based on the new output value (col. 15, lines 1-16; col. 16, lines 15-28).  

	Regarding claim 2, GUO discloses: wherein when the difference falls below a second threshold (e.g., when the noise correlation r is greater than r_T2 in Fig. 6), the filter obtains a new output value by weighting the current input value with a weight smaller than the weight for obtaining the past output value (para. 0046-0048).  
	Regarding claim 5, GUO discloses: wherein the filter calculates the new output value as a weighted average of the current input value and the past output value.input value and the past output value (Fig. 3; para. 0037).
	Regarding claim 8, GUO discloses: wherein the filter increases the weight of the current input value when the difference consecutively exceeds the first threshold (see Fig. 6 and related discussion). 
	 Regarding claim 9, GUO discloses: wherein the first threshold value is defined based on a statistical value relating to the past input value (para. 0047-0048).  
	Regarding claim 10, GUO discloses: a sensor device comprising: a measurer to repeatedly output a measurement value (para. 0002); and the filtering device according to claim 1, that applies filtering for reduction of noise to the measurement value (para. 0008-0010).  
Regarding claims 6 and 7, GUO discloses: 3wherein the filter sets an initial value of the weight of the current input value (inherent to the embodiment shown in Figs. 3-7).

However, because the instant claims of the present application do not specify the particular function or benefit of such setting of the initial value, the range of the weight of the current input value, and the weight of the current input value to 1 when the difference exceeds the first threshold, it is deemed that the features in question are related to minor adjustment to said initial value, said range of the weight of the current input value and said weight of the current input value corresponding to the first threshold, and/or considered to be mere design choices of the settings in question. As GUO teaches the general conditions of these settings, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of GUO and Hoang to arrive the claimed invention as an obvious matter of design choices of the related settings, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GUO in view of Hoang et al. further in view of Horiuchi (US 6463115 B1).
	Regarding claim 3, GUO does not mention explicitly: wherein the filter calculates the output value by a moving average, and when the difference exceeds the first threshold, increases the weight on the current input value by decreasing a count of the 
	Horiuchi discloses a filter (602 in Fig. 5), wherein the filter calculates an output value by a moving average (col. 6, lines 30-37), wherein the filter increases the weight of the moving average on a current input value by decreasing a count of the input values that are subjected to the moving average, and then calculates the new output value (col. 7, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Horiuchi moving average filter into the combination of GUO and Hoang as a substitute for the GUO temporal filtering unit such that when the difference exceeds the first threshold the system will increase the weight on the current input value by decreasing a count of the input values to calculate the new output value. Doing so would provide a temporal filtering unit that is more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Allowable Subject Matter
5.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

The primary reason for the allowance of claim 4 is the inclusion of the limitation that: wherein the weight of the current input value equals an inverse of the count of the input values that are subjected to the moving average. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.

Response to Arguments
7.	Applicant's arguments received 06/14/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864